Opinion by
Henderson, J.,
The defendant’s appeal is from a judgment of the court below on a rule for judgment for want of a sufficient affidavit of defense. The plaintiff’s action was for the price of beer sold to the appellant who was at the time of the sales a licensed vender of liquor at retail and *65engaged in business in a building known as the Hotel Majestic in Philadelphia. The statement sets forth the defendant’s business and that the plaintiff sold him the quantity of beer set forth in the copy of account attached to the statement; that the prices stated were just and reasonable and the price agreed on between the plaintiff and the defendant. The whole of the plaintiff’s claim was $435.20 on which four credits amounting in the aggregate to $34.00 were allowed. The affidavit does not contain a denial that the merchandise was ordered for, and delivered to, the defendant. He denies that he “.personally” ever gave any orders for the purchase of beer from the plaintiff during the time covered by the account and denies .that he “personally” ever agreed to pay the sums mentioned in the account. It is-obvious-that.such a denial is insufficient to meet the plaintiff’s demand. It may well be that the plaintiff did not personally order the beer— presumably much of the business at his hotel is carried on by agents, but there is no allegation that it was not ordered on his behalf and on his account. Nor is there a denial that the beer was received and sold by him or by his servants. The principal ..objection presented in the affidavit is that the account is not sufficiently explicit to enable him to understand what was sold to him by the plaintiff and what was delivered to him. If the case stood, .on a copy of the book account alone, there might be some force in this objection, but this account is not the statement of claim; it is an exhibit merely to cast light on the statement. The two are to be considered together and thus observing them , there need be no difficulty in undérstanding that the account is for thirty half-barrels of beér sold to the plaintiff between October 23, 1913, and January 9, 1914. The account for each, date gives the number.- of half-barrels .and ..the price. The total amount of the bill agrees with the amount set forth in the statement and we think sufficiently informs the defendant that he-is'indebted to thé *66plaintiff in the sum of $401.20 for the quantities of beer set forth in the account sold at the dates and for the prices stated. The objection that the account is charged against the Hotel Majestic is unimportant. That is admitted to have been the defendant’s place of business and when the statement and the copy of the book entries are taken together it is not a valid objection to the account that it is not charged in the name of the defendant: Fritz v. Hathaway, 135 Pa. 274. If he got the beer he is liable for the contract price or in the absence of such contract, for the market price. The facts presented in the pleadings support the action of the court below.
The judgment is affirmed.